Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 06/28/2021 has been entered into this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

As to claims 1 and 12, the limitations such as “……. a non-shear interference pattern,” is not supported by the written description as filed. The written description discloses [par. 0015] “FIG. 4 provides illustrations showing three types of 1-d and 2-d grating masks and the diffraction effects of masks creating several non-parallel laser beams which form interference patterns.”, [par. 0017] discloses “FIG. 6 provides an illustration showing that a mask can be replaced by a biprism (note that an image sensor can be placed anywhere in the area of the shaded region).”, is/are not the same as non-shear interference as currently amended in claims 1 and 12, as such raises a new matter, and consequently raise doubt as to possession of the claimed invention at the time of filing.
Claims, which are dependent from rejected claims inherit the problems of these claim(s), and are therefore also rejected under 35 U.S.C. 112.
For examination purposes the examiner has assumed that as long as prior art comprises a grating mask or a biprism, creating non-parallel laser beams which form interference patterns, it can be assumed the method/system will inherently perform the claimed method/system, and the claimed limitations would be met.





Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7-10, 12, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Daining et al. (CN101355046A, translation, previously cited reference, cited reference by Applicant) or, in the alternative, under 35 U.S.C. 103 as obvious over Daining et al. (CN101355046A, translation, previously cited reference, cited reference by Applicant) in view of Endo et al. (2003/0160969 A1).

Regarding claim 1, Daining when modified by Endo, Daining discloses a method (fig. 1) for measuring a curvature radius of a sample, comprising: 
a laser 9 emitting a light beam from a laser source in a direction towards a beam expander; 
a beam expanding device 10 expanding a size of the light beam emitted from the laser source laser 9 to create a broad laser beam; 
reflecting the broad laser beam off of a curved surface of the sample is the expanded light beam(s) is reflected from a curvature of the substrate structure; 
creating a plurality of non-parallel laser beams is creating interference beam(s) by the first grating 12a, and the second grating 12b, that is filtered by filter screen 14 as interference image by passing the reflected broad laser beam through a grating mask combination of first grating 12a and a second grating 12b or a biprism (optional); 
using the plurality of non-parallel laser beams to create a non-shear interference pattern is an interference image at a camera image sensor CCD camera 15; 
capturing a first image by the camera image sensor CCD camera 15; and processing the first image by an image processing device to determine the curvature radius of the sample is a data processing and display system 18 processing and/or calculating/measuring curvature of the film substrate structure (detail description [par. 10, lines 3-5; par. 16 starting from sections e-g]).
In the alternative, if the Applicant argues that Daining does not anticipates using biprism to creating a plurality of non-parallel laser beams to create a non-shear interference pattern at a camera image sensor, then in view of Endo from the same field of endeavor teaching of utilizing biprism to create a plurality of non-parallel laser beams 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Daining grating mask by substitution in view of Endo teaches in order in order to create a wavefront splitting type fringe scanning laser interference measuring device, as per the teachings of Endo, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
For the purposes of clarity, based on the context of the applicant disclosure as found in specification as filed [page 9, paragraph 0038], Applicant has described that reflected laser beam that is reflected from a surface of the sample structurally supported by the sample holder with an incident angle zero degree. The reflected beam passes through grating mask forming several non-parallel beams, and the non-parallel beams form an interference pattern image at the CCD camera image sensor. As such, since Daining discloses that an interference pattern image is created at the image sensor CCD as a result of the reflected beam passing through the combination of the first grating 12a, and the second grating 12b, then the method claimed limitation is considered to be anticipated by Daining system.
Additionally, interference is defined as the act or process of interfering. b: something that interferes : obstruction. An example is as follow;


    PNG
    media_image1.png
    280
    514
    media_image1.png
    Greyscale



Curvature is the amount by which a curve deviates from being a straight line, or a surface deviates from being a plane. Furthermore, based on the context of the applicant disclosure as found in specification as filed [page 9, paragraph 0032-34 and 0051-54], systems and methods for curvature measurement of the sample is considered as being the same systems and methods for curvature radius measurement of the sample. As such, curvature radius is considered distance expressing the size of the curve or the length of the curve or distance around the curve. 
Furthermore, with respect to claims 1 and 12 limitation “non-shear interference” which is a negative limitation which does not have basis in the original disclosure, Applicant’s attention is respectfully requested to (see MPEP 2173.05(i))

As to claims 7-8 and 18-19, Daining when modified by Endo, Daining further discloses a method/system that is implemented using limitations such as, wherein the and wherein the grating mask comprises periodic lines (claims 8 and 19 is/are anticipated by the first grating 12a and the second grating 12b are Ronchi gratings types gratings (detail description [par. 2, lines 24-25]).
	As to claims 9 and 20, Daining when modified by Endo, Daining also discloses wherein the sample is located inside of a high- temperature furnace (detail description [par. 2, lines 1-5]).
As to claim 10, Daining when modified by Endo, Daining also discloses further comprising using the curvature radius to compute a measurement of stress in the sample (Background technique [par. 3, lines 1-2]) (detail description [par. 3, lines 1-2]).
As to claim 12, Daining discloses a system, comprising: 
a laser 9 is a light source configured to emit a light beam; 
beam expander 10 is a beam expander configured to expand a size of the light beam emitted from the laser source to create a broad laser beam; 
measuring the curvature of a film substrate structure and/or surface curvature of the test piece is a sample with a curved surface off of which the broad laser beam is reflected; 
combination of first grating 12a and second grating 12b is a grating mask configured to create a plurality of non-parallel laser beams is the creating of interference beam(s) by the first grating 12a, and the second grating 12b from the reflected broad laser beam; 
CCD camera 15 is a camera image sensor at which a non-shear interference pattern is created by the plurality of non- parallel laser beams, and which is configured to capture a first image; and 
a data processing and display system 18 (summary of the invention, [par. 3, lines 1-3]) is an image processing device comprising a processor, and a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method for measuring a curvature radius of a sample, wherein the programming instructions comprise instructions to process the first image by an image processing device to determine the curvature radius of the sample (detail description [par. 10, lines 3-5; par. 16 starting from sections e-g]).
In the alternative, if the Applicant argues that Daining does not anticipates using biprism to creating a plurality of non-parallel laser beams to create a non-shear interference pattern at a camera image sensor, then in view of Endo from the same field of endeavor teaching of utilizing biprism to create a plurality of non-parallel laser beams [pars. 0018, 0025, 0037, 0063 and 0066] at the image sensor/pick element (20) in order to create a wavefront splitting type fringe scanning laser interference measuring device.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Daining grating mask by substitution in view of Endo teaches in order in order to create a wavefront splitting type fringe scanning laser interference measuring device, as per the teachings 
As to claim 21, Daining when modified by Endo, Daining also discloses wherein the further comprise the programming instructions comprise instructions to compute a measurement of stress in the sample using the curvature radius (summary of the invention, [par. 3, lines 1-3]) (detail description [par. 10, lines 3-5; par. 16 starting from sections e-g]).
Allowable Subject Matter
Claims 2-6, 11, 13-17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claims 2 and 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the curvature radius is determined by: performing operations by the image processing device to determine a value a (slope linear fitting) based on contents of the first image and contents of a second image produced by light reflected off of a flat surface; determining a laser beam divergence value using the value a; and using the laser beam divergence value to compute the curvature radius of the sample, in combination with the rest of the limitations of the claim. Claims 3-6 and 14-17 are allowable by virtue of their dependency.  
As to claims 11 and 22, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the stress related curvature radius is determined by: performing operations by the image processing device to determine a value a based 

Response to Arguments
Applicant’s arguments/remarks, filed on 06/28/2021, with respect to the rejection(s) of claim(s) have been considered but are moot because the arguments do not apply to the new ground(s) of the rejection(s) being used in the current rejection.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a method/system for measuring a curvature radius of a sample.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ISIAKA O AKANBI/            Primary Examiner, Art Unit 2886